 266DECISIONS OF NATIONAL LABOR RELATIONS BOARDButteMedical Properties,d/b/aMedical CenterHospitalandBuilding Service Employees'Union,Local 22,affiliatedwith Building Service Em-ployees'International Union,AFL-CIO,PetitionerandCaliforniaHospitalAssociation;UnitedHospital Association;Southern California NursingHome Association;Retail,Wholesale and Depart-ment Store International Union;Local 1199, Drugand Hospital Employees' Union of NewYork City;American Federation of Labor and Congress of In-dustrialOrganizations;California Association ofNursing Homes,Sanitariums,Rest Homes andHomes for the Aged,Inc.; California Nurses' As-sociation;National Association of Private Nurses'EducationandServices;VocationalNurses'League of California;Local 144, Hotel and AlliedServiceEmployees'Union, BSEIU,AFL-CIO;AmericanNurses' Association;New York StateNurses'Association;NationalFederationofLicensed Practical Nurses;Siegel andWerner,Intervenors.'Case 20-RC-6698November 16, 1967DECISION AND DIRECTION OFELECTIONUpon a petition2 duly filed under Section 9(c) ofthe NationalLaborRelationsAct, as amended, ahearing was held before Hearing Officer William F.Roche of the National Labor Relations Board.Following the hearing and pursuant to Section102.67 of the National Labor Relations Board Rulesand Regulations and Statements of Procedure,Series 8, as amended,by direction of theRegionalDirector for Region 20, the case was transferredto the Board for decision.Briefs have been filedby the Employer, the Petitioner, the AmericanNurses'Association,theCaliforniaNurses'Association, theNew York State Nurses' As-sociation, the California Hospital Association andthe United Hospital Association (a combined brief),and the American Federation of Labor and Con-gress of Industrial Organizations.3 The Hearing Of-ficer's rulingsmade at the hearing are free fromprejudicial error and are hereby affirmed.Upon the entire record in this case, the Boardfinds:1.The Employer is a California corporation en-gaged°in the operation of a private,or proprietary,61-bed accredited short term general hospital4located at Oroville, California.Itsmedical staffconsists,inter alia,of 22 nonsalaried Californialicensed physicians,10 of whom are shareholdersof the Employer and practice in Oroville,and 12 ofwhom maintain practices in various communities inthe general Oroville area,which includes commu-nities located up to 25 miles distant from Oroville.Its patients are drawn exclusively from the Orovillearea with the exception of occasional transientsrequiring emergency treatment.The Employer'sgross annual revenues during1965 amounted to $1,100,000,50 percent of whichwas obtained directly or indirectly from varioushealth organizations,such as Blue Cross,and in-surance companies,such as Metropolitan and Pru-dential.During this same period,the Employer ex-pended a total of $191,000 for food, drugs,medical,and other supplies, part of which represents indirectout-of-State purchases of drugs, medicines, andhospital equipment valued in excessof $30,000.While not disputing that its inflow of supplies andequipment from,points outside the Stateof Califor-nia sufficently establishes the Board's statutoryju-risdiction,the Employer and those Intervenors sup-porting the Employer's position contend that theoperation of the Employer in particular, and ofproprietary hospitals in general,have an insufficientimpact on commerce to warrant assertion of theBoard's discretionary jurisdiction over such opera-tions.Therefore,these parties argue,the Boardshould adhere to its past policy established inFlatbush General Hospital,126 NLRB144, of notasserting jurisdiction over this, class of employers.InFlatbush,the Board concluded,on facts be-fore it at that time, that the operations of proprieta-ry hospitals did not substantially affect commercebecause such hospitals were essentially local opera-tions subject to extensive state controls whichwould likely be extended to regulate such labordisputes as may arise involving such hospitals. Areevaluation of these factors compels us to reach acontrary conclusion.Thereisno dispute that while all hospitals areprimarily humanitarian facilities,some aspects oftheiroperationsareessentiallybusiness in'All organizations having a substantial interest in the Board's review ofthe doctrine enunciated inFlatbush General Hospital,126 NLRB 144,particularly with regardto the policyissue of whether the Board shouldassert jurisdiction over proprietary hospitals,were invited to interveneherein and to participate at the hearing and file briefs.Intervenors have in-tervened on this basis1The instantcase arose as the result of a petitionfiled byPetitioner onDecember 1 1965; seeking a unit of all nonprofessional employees em-ployed by the Employer On December 13, 1965, the Regional Director,relying onFlatbush General Hospital,126, NLRB 144, dismissed thepetition on the ground that"itwould not effectuate the purposes of theAct to assert jurisdiction"over the Employer's operation Petitionerthereafter submitted to the Board a Request for Review of the RegionalDirector's action The Board concluded that Petitioner's appeal raisedsubstantial and material issues with respect to the Board's jurisdictionalpolicy affectingproprietaryhospitals.Accordingly, on June 7, 1966, theBoard reinstated Petitioner's petition and directed the RegionalDirectorto issue aNotice ofHearing in order to resolve not only those issues nor-mally relevantto the processingof the petition,but also the policy issuesof whetherthe Board should assert jurisdictionover proprietaryhospitalsand, if so,the jurisdictional standard which is applicablethereto.'The requestsfor oral argumentby the Employerand IntervenorsCaliforniaHospital Association and United Hospital Association arehereby denied, as the record and briefs adequately present theissues andpositionsof theparties4A short term hospital is one in which the average stay is less than 30days168 NLRB No. 52 MEDICAL CENTER HOSPITALcharacter. Operationally, they are a multibillion dol-lar complex and, as such, compromise one of thelargest industries in the United States. An effectivepart of this complex is composed of the approxi-mately 970 proprietary hospitals which, as therecord shows, influence and affect commercebeyond their immediate individual confines. Whileitisgenerally true, as the Employer and itsproponents argue, that hospitals such as the Em-ployer's are "local" in that most of their medicalstaffs and patients come from nearby communities,that is not true with regard to difficult to secure per-sonnel such as registered nurses, dieticians, andtherapists. They often must be recruited from otherareas.Nor are they local in the character of theiroperations since the present size and projected fu-ture growth of these hospitals indicate that their im-pact on commerce is already substantial and, in alllikelihood, will become more so in the future. Thefacts show that despite a decrease in the number ofproprietary hospitals in the last 20 years, thesefacilities are presently located in 44 States and, infact, are an increasing part of the hospital industryin that, with fewer such hospitals, there has been asubstantial increase in the number of beds. admis-sions, census, personnel, payroll, assets, and grossrevenues which, in 1965, exceeded $551 million.The operations of these facilities, moreover,necessarily include substantial purchases of food,beverages, china, silverware, linens, furniture,drugs, medication, supplies and equipment, utilityservices such as heat, light, and power, as well asvarious types of insurance.While the purchasesmade by a particular proprietary hospital may notdirectly involve interstate commerce, the aggregatepurchases of all such facilities clearly have a sub-stantial impact on the operations of the various sup-plying industries and involve substantial shipmentsof goods and supplies in interstate commerce. TheEmployer's operation alone, for example, disclosesyearly out-of-State purchases in excess of $30,000.Apart from the impact on commerce occasionedby the purchases of supplies and materials, there isalso the financial interstate impact of billions ofconsumer dollars expended by millions of Amer-icans for health protection and care, which dollarstravel to and from national insurance companiesand the Federal government which, in turn, makepayments directly or indirectly to proprietary and5American Hospital Associatton Guide Issue, Journal of the AmericanHospital Association,August 1, 19666Social SecurityBulletin,December 1965, Department of Health,Education, and Welfare7Forexample,legislationdevoted tothe trainingof health serviceworkers uch as the Manpower Development and Training Act, the Voca-tional Education Act, and the Neighborhood Youth Corps, specializedtraining legislation such as the Health Amendments Act, the PracticalNurse Training Extension Act, the Health Professions EducationalAssistance Act, and the Nurse Training Act, employment regulatory lawssuch as the 1966 amendments to the Fair Labor Standards Act, whichnow covers employees in the facilitiesin issue, andthe Medicare Act8 In pertinent parts, Section 1(b) provides that "It is the purpose and267other hospitals. The extent of national participationin health insurance benefits is indicated by a De-partment of Health, Education, and Welfare reportsshowing that as of December 31, 1964, 79.2 per-cent of the United States civilian population wereenrolled for health care benefits by private healthinsurance companies, viz, 62,429,000 in Blue Crossand Blue Shield, 104,230,000 in various insurancecompanies, and 6,960,000 in independent pro-grams. An indication of the amounts received byproprietary hospitals for such health care is shownby the Employer's operation which obtained 50 per-cent of its $1,100,000 gross revenue from variousnational health insurance agencies.Moreover, the material effect on commerceresulting from the nationwide individual expendi-tures for health care in which proprietary hospitalsparticipate .is further multiplied and augmented bythe numerous public health and welfare enactmentsof Congress which are financed by the expenditureof public funds in which these facilities also par-ticipate, directly or indirectly.' These concepts aremanifest in the national Medicare program, whichhas a first year operating budget in excess of $2 bil-lion and which provides for the payment of medicaland hospital services to proprietary hospitals, in-cluding the Employer, as well as others, for thebenefit of a large segment of our population. All ofthe foregoing unquestionably evinces a substantialnational interest in, and a vital concern for, publichealth and welfare which, if affected by unregulatedlabor disputes in proprietary hospitals, would e Kertor tend to exert a wholly undesirable impact notonly on the suppliers of these institutions, but alsoon the public, and, inevitably, on interstate com-merce. We believe that these numerous private andpublic health care efforts have a very substantial ef-fect on interstate commerce and that the public in-terest would be served by making_ available the or-derly and peaceful procedures of this Act in thehospital industry. Indeed, concomitant with theseparticular efforts is the recognition in Sections 1(b),201 (a), and 206 of the National Labor RelationsAct itself" that the Act's policy of engendering sta-ble industrial relations is based on advancing thehealth, safety, and general welfare of the Nation.Therefore, in view of the substantial interstate andnational impact on commerce which is exerted bytheEmployer and by proprietary hospitalspolicy of this Act.to define and proscribe practices on the part of laborand management which affect commerce and are inimical to the generalwelfare, and to protect the rights of the public in connection with labordisputes affecting commerce", Section 201(a) provides that it is the policyof the United States that "sound and stable industrial peace and the ad-vancement of the general welfare, health, and safety of the Nation and ofthe best interest of employers and employees can most satisfactorily besecured by the settlement of issues between employers and employeesthrough the processes of conference and collective bargaining betweenemployers and the representatives of their employees", Section 206 pro-vides for the appointment of a Presidential board of inquiry with regard tocontroversies which "if permitted to occur or to continue, [will] imperilthe nationalhealth or safety ,11 268DECISIONS OF NATIONAL LABOR RELATIONS BOARDgenerally, it is apparent that these institutions arenot insulated local enterprises.Our reexamination has further revealed thatalthough the Employer and other proprietaryhospitals are subject to extensive State regulation,supervision,inspection,and licensing requirements,these controls generally do not pertain to labor mat-terswhich affect or tend to affect interstate com-merce as contemplated by the Act. Thus, the Statecontrols to which the Employer is subject pertain tomatters such as building and construction,housing,fire protection, the use of drugs and medications,medical standards and similar matters, and tolicensingrequirementswhich relate to medical,nursing, and other hospital personnel. It is also sub-ject to State wage and hour laws which detail work-ing conditions for women and children. Californiahas not legislated in the field of labor relations, how-ever, except to the extent of providing a State con-ciliation service which becomes available to partiesonly upon mutual consent for the purposes ofmediating disputes and conducting card checks andelections. The same situation prevails in greater orlesser degree in 45 other States.9 Such regulations,although germane to personal health and well being,are extremely limited in scope and application in thesphere of labor relations and, in reality, have little,if anything, to do with matters of union representa-tion, collective bargaining, the effective settlementof labor disputes, or the stabilization and main-tenance of industrial peace.Therefore, inasmuch as the Employer's operationis representative of the operations of proprietaryhospitalsgenerally,`°and as the operations ofproprietary hospitals affect commerce within themeaning of the Act, we find that the operations in-volved herein are within the Board's statutory ju-risdiction.We further find, in view of all the forego-ing, that the considerations bearing on our jurisdic-tional determinationin thisindustry have markedlychanged since theFlatbushdecision and that it willeffect the policies of the Act to assert our discre-tionary jurisdiction over the Employer as ' well as-'over" proprietary hospitals generally. Accordingly,Flatbushis overruled.We are fully aware that ourassertion of jurisdiction herein embraces those fourStates which have comprehensive labor law legisla-tion affecting the hospital industry."' However, theinterestsof orderly, effective, and uniform adminis-tration ofour nationalpolicy require the assertionof jurisdiction over proprietary hospitals even inthose few States which have legislated labor rela-tionsprocedures and remedies in this industry.Our action herein doesnot mean,however, thatthe Board must assert jurisdictionin all cases in-volving this class of employer. In the exercise of theBoard's discretionary authority to decline to assert9We note in this regard that State regulation of labor disputes in thesehealth care facilities has not noticeably expanded since theFlatbushdecision.jurisdiction in those instances where it finds the pol-icies of the Act will be effectuated by such action,ttwe find that those policies will be effectuated bylimiting assertion of jurisdiction to those cases in-volving proprietary hospitals which receive at least$250,000 in gross revenues per annum. The availa-ble evidence indicates that this standard will requirethe "assertion of jurisdiction over that part of theclass of employers involved herein which exerts asignificant impact on commerce, and does sowithout burdening the Board's processes by involv-ing the Board in the remainder of that class wherethe impact is relatively slight. The $250,000 stan-dard imposed will accomplish this result while atthe same time ensuring effective regulation of laborrelations in this area.Accordingly, as the Employer receives in excessof $250,000 gross revenues per annum, we find thatitwill effectuate the policies of the Act to assert ju-risdiction herein.2.The labor organization involved claims torepresent certain employees of the Employer.3.A question affecting commerce exists con-cerning the representation of certain employees oftheEmployer within the meaning of Sections9(c)(1) and 2(6) and (7) of the Act.Petitioner seeks to represent 74 of the Em-ployer's 125 employees in a unit described as "allnon-professional employees of the Employer at itsOroville location, including cooks, tray girls, maids,janitors,storekeepers,maintenance employees,grounds keepers, licensed vocational nurses, nursesaides, orderlies, surgical licensed vocational nurses,surgical technicians, surgical aides, and laboratoryhelpers, excluding physicians, registered nurses,medical technologists, and other professional em-ployees, office clerical employees, head cook, chiefhousekeeper, chief engineer, and other supervisorsas defined by the Act." The Employer agrees withthe foregoing unit except that it would include thehead cook, chief housekeeper, and chief engineer,and exclude surgical technicians; it takes no posi-tionwith regard to nurses' aides, surgical aides(whom the Employer may consider to be part of thenurses' aides category), orderlies, and laboratoryhelpers.With regard to the disputed classifications, therecord shows that the head cook is in charge of theEmployer's dietary department wherein she super-vises general meal preparation, assigns and directsallkitchenwork, and otherwise supervises twocooks and six tray girls, and effectively recom-mends the hiring and discharge of kitchen person-nel. She is salaried and punches a time card - condi-tions apparently applicable to all of the Employer'semployees - works 40 hours a week, andengages incooking 4 days a week when the cooks are off duty.°Massachusetts,Michigan,Minnesota, and New YorkOffice EmployeesInternationalUnion, Local No II v N L R B ,353 U S 313,318 MEDICAL CENTER HOSPITAL269We find that the head cook is a supervisor withinthe meaning of the Act, and we shall exclude herfrom the unit.The chief housekeeper assigns and supervises thework of nine maids and four janitors in thehousekeeping department. She works 40 hoursweekly on such shifts as she may be needed. In herabsence, this department is not supervised. In addi-tion to her supervisory duties, she spends a substan-tial part of her time performing the regular duties ofamaid. She also may effectively recommend thehiring and discharge of employees in this depart-ment.We find that the chief housekeeper is also asupervisor, and we shall exclude her from the unit.The chief engineer assigns and directs the workof four maintenance employees, two of whom workfull time, and two of whom regularly work part time.He works a 40-hour week, primarily on the dayshift, and also spends a considerable part of his timeperforming the same duties as other employees inthis department. He also effectively recommendsthe hiring and discharge of maintenance departmentemployees. Accordingly, we find that the chief en-gineer is a supervisor, and we shall exclude himfrom the unit.As to the surgical technicians whom the Em-ployer seeks to exclude from the unit, the recordshows that the two employees in this classificationperform certain work during surgery in the operat-ing room where,inter alia,they handle surgicalequipment and "actually help in surgery during theoperation." They have had special training and areable to perform surgical techniques above the capa-bilities of surgical aides but below those of licensedvocational nurses 12 In the absence of affirmativeevidence, indicating that these employees lack acommunity of interest with other employees in-cluded in the unit, or are employees who otherwiseshould be excluded from theunit, and in view of theEmployer's agreement to include therein the admit-tedly higher skilled licensed vocational nurses, wefind that the surgical technicians are appropriatelyincluded in the unit sought by Petitioner.We further find with respect to the nurses' aides,surgical aides, orderlies, and laboratory helper clas-sifications on which the Employer takes no posi-tion, that these employees are also appropriately in-cluded in the unit. The record discloses that theEmployer has 12 full-time and I regular part-time(16 hours weekly) nurses' aides, all of whom arewomen. These employees work 40 hours weekly onday and night shifts under the immediate supervi-sion of licensed vocational nurses and the ultimatesupervision of the director of nurses (a registerednurse). None of these employees has any superviso-ry responsibilities or any greater authority than anyother employee in this classification. Their work issimilar to that of orderlies in that they performminimal care tasks for patients, such as aiding pa-tients in bedpan use, bringing water to patients, tak-ing temperatures and blood pressures, and some-times handling transfusion and oxygen equipment.We shall include them in the unit.The surgical aides, about whom the record israther sparse in detail, appear to be basically nurses'aides attached to the surgery department. Theseemployees,unlikethesurgicaltechnicians,perform no work in the operating room during sur-gery and are primarily responsible for the wrappingand sterilization of surgical packs (instruments) andthe changing of blades on various instruments. Weshall include them in the unit.Orderlies perform minimal nursing care tasks,primarily for male patients, during a 40-hour weekon both day and night shifts. They bathe male pa-tients, transport patients by wheelchair, sometimesprepare patients for surgery, place patients on andremove them for the Guerney (a cart used to wheelpatients to and from surgery), and handle some un-disclosed types of equipment. These employees donot require a medical background and are notlicensed.The Employer's four full-time and oneregular part-time (32 hours weekly) orderlies haveno supervisory responsibilities and perform theirwork under the supervision of the director of nur-ses.We shall include them in the unit.As to the laboratory helpers, the record showsthat the Employer's laboratory is composed of fiveemployees, three of whom are admittedly profes-sional employees (licensed medical technologists),and two laboratory helpers whose placement is herein issue. These helpers work on the day shift only,under the supervision of the chief laboratory techni-cian. Fifty to seventy-five percent of their work isdevoted to routine clerical duties in the laboratory,such as answering the telephone, running errands,filingEKG and other reports, and billing. Theremainder of their time apparently is spent in rou-tine laboratory duties such as washing test tubes,placing laboratory slips on patient's records, and at-taching electrodes to patients for EKG tests. Thereare no educational requirements for these positionsbeyond the Employer's desire that these employeesbe high school graduates, and they are not requiredto be licensed. We shall include them in the unit.Accordingly,we find that the following em-ployees of the Employer constitute a unit ap-propriate for the purposes of collective bargainingwithin the meaning of Section 9(b) of the Act:All nonprofessional employees of the Employer12The Employer's licensed vocational nurses, sometimes calledlicensed practicalnursesin States other than California, are licensed bythe State upon completion of I year's training in a licensed vocational nur-ses' school which usually is attached to a hospitalWorking under the su-pervision of a registered nurse, these employees perform much higherskilled and more technical nursing procedures than nurses' aides, butbelow the skills and procedures of registered nurses They do not, for ex-ample, give medication to patients They do, however, as to routine mat-ters, supervise nurses' aides 270DECISIONSOF NATIONALLABOR RELATIONS BOARDat its Oroville, California, location including cooks,traygirls,maids, janitors, storekeepers,main-tenance employees, grounds keepers, orderlies,nurses' aides, surgical aides, surgical technicians,surgical licensed vocational nurses, licensed voca-tional nurses, and laboratory helpers, but excludingphysicians, registerednurses,medical technolo-'aAn election eligibility list, containing the names and addresses of allthe eligible voters, mustbe filed by the Employerwith the RegionalDirector for Rtte MedicalProperties, d/b/aMedical CenterHospital,Director for Region 20 within 7 days after the date of this Decision andDirection of Election TheRegionalDirector shall make the list availablegists, and other professional employees,office cleri-cal employees,head cook,chief housekeeper, chiefengineer,and other supervisors as defined in theAct.[Direction of Election 13 omitted from publica-tion.]to all parties to the election No extensionof time to filethis list shall begranted bythe RegionalDirector exceptin extraordinary circumstancesFailure to comply withthis requirement shall be grounds for setting asidethe election whenever proper objectionsare filedExcelsior UnderwearInc ,156 NLRB 1236